         Case 1:18-cv-06178-ARR-PK Document 2 Filed 11/02/18 Page 1 of 2 PageID #: 16
AO 440(Rev. 12/09) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                    Eastern District of New York


 NANCY LUCIA CERDA and JOSE HERNANDEZ,et
                               aL
                            Plaintiff

                                                                            il^ctidnNo

 ASSOCIATED SUPERMARKET GROUP, LLC, et al.                                 ROSS,J.
                           Defendant                                       KUO, M.J.
                                                 SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) ASSOCIATED SUPERMARKET GROUP, LLC,99 SEAVIEW BOULEVARD
                                        PORT WASHINGTON, NEW YORK 11050
                                        PERALTA-BUENO CORP. D/B/A ASSOCIATED SUPERMARKET,2578 PITKIN
                                        AVENUE, BROOKLYN, NEW YORK 11208
                                        EVI PERALTA,2578 PITKIN AVENUE, BROOKLYN, NEW YORK 11208
                                        ERASMO BUENO,2578 PITKIN AVENUE, BROOKLYN, NEW YORK 11208


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Helen F. Dalton & Associates, P.C.
                                        Roman Avshalumov, Esq.
                                        69-12 Austin Street
                                        Forest Hills, NY 11375




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERKjQF COURT



Date:         NOV 0 2 2018
                                                                                    SigneUure ff:6ierJfdffDej)Utf Ciej'k
          Case 1:18-cv-06178-ARR-PK Document 2 Filed 11/02/18 Page 2 of 2 PageID #: 17
AO 440(Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No.


                                                         PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for (name ofindividual and tide, ifany)
 was received by me on (date)


          □ Ipersonally served the summons on the individual at (place)
                                                                                 on (date)                         ; or


          □ Ileft the summons at the individual's residence or usual place of abode with (name)
                                                               a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual's last known address; or

          □ Iserved the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                         ; or


          □ Ireturned the summons unexecuted because                                                                             ; or

          O Other (specify):




          My fees are $                          for travel and $                 for services, for a total of $          0.00


          Ideclare under penalty of perjury that this information is true.


Date:
                                                                                       Server's signature



                                                                                     Printed name and title




                                                                                        Server's address


Additional information regarding attempted service, etc:
